                                         Case 5:14-cv-00166-BLF Document 239 Filed 04/07/21 Page 1 of 11



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11    HOOMAN PANAH, an individual,
                                                                                       Case No. 14-00166 BLF (PR)
                                                       Plaintiff,
                                  12                                                   ORDER DENYING MOTION FOR
Northern District of California
 United States District Court




                                                                                       SANCTIONS; DENYING MOTION
                                  13                                                   TO PRODUCE PARTIAL
                                                 v.
                                                                                       DEPOSITION; DENYING MOTION
                                  14                                                   TO COMPEL AND DIRECTING
                                                                                       PARTIES TO MEET AND CONFER;
                                  15    STATE OF CALIFORNIA DEPT. OF                   GRANTING MOTION FOR RULING;
                                        CORRECTIONS AND                                GRANTING EXTENSION OF TIME
                                  16    REHABILITATION, et al.,                        TO FILE OPPOSITION
                                  17                   Defendants.
                                  18
                                                                                       (Docket Nos. 225, 229, 230, 234)
                                  19

                                  20            Plaintiff, an inmate on death row at San Quentin State Prison (“SQSP”) proceeding
                                  21   pro se, filed a second amended complaint pursuant to 42 U.S.C. § 1983, alleging
                                  22   unconstitutional acts by SQSP correctional officers. Dkt. Nos. 54, 67. On September 29,
                                  23   2020, the Court granted Defendants’ motion to dismiss claims as untimely and ordered
                                  24   briefing on the only remaining timely claim, i.e., an Eighth Amendment claim for
                                  25   deliberate indifference to safety against Defendants Anderson and Odom based on the
                                  26   February 4, 2012 stabbing. Dkt. No. 206 at 31. Defendants filed a motion for summary
                                  27   judgment on March 29, 2021. Dkt. No. 237. The Court addresses several pending motions
                                  28   below.
                                           Case 5:14-cv-00166-BLF Document 239 Filed 04/07/21 Page 2 of 11




                                   1                                          DISCUSSION
                                   2   A.     Plaintiff’s Reply Briefs (Dkt. Nos. 224, 225)
                                   3          Plaintiff filed replies to Defendants’ oppositions to his emergency motion for a
                                   4   court order to stop a deposition scheduled for November 17, 2020, Dkt. No. 218, and a
                                   5   motion for reconsideration, Dkt. No. 219. Dkt. Nos. 224, 225. However, these replies
                                   6   were filed after the Court had already denied these motions on December 17, 2020. Dkt.
                                   7   No. 223.
                                   8          Plaintiff’s motions were filed on November 16, 2020. Dkt. Nos. 218, 219. The
                                   9   docket entry for the first motion indicates “Responses due by 11/30/2020. Replies due by
                                  10   12/7/2020.”1 Dkt. No. 219. Defendants filed an opposition to the motion for
                                  11   reconsideration on November 30, 2020. Dkt. No. 220. Plaintiff’s reply to this opposition
                                  12   was due by December 7, 2020. However, Plaintiff’s signature on the reply is dated
Northern District of California
 United States District Court




                                  13   December 20, 2020, and the envelope is postmarked December 21, 2020. Dkt. No. 224 at
                                  14   10, 23. Therefore, this reply is untimely even under the mailbox rule. Accordingly, the
                                  15   Court’s denial of Plaintiff’s motion for reconsideration will not be revisited.2
                                  16

                                  17   1
                                        These docketed timelines are consistent with Northern District’s Local Rule 7-3, which
                                       provides that an opposition must be filed and served not more than 14 days after the
                                  18   motion was filed, and a reply must be filed not more than 7 days after the opposition was
                                       due. Civ. L.R. 7-3(a),(c). However, the Court notes that not all the deadlines entered on
                                  19   docket are consistent with this timeline. Because the parties rely on the docketed
                                       deadlines, those deadlines will determine the timeliness of the oppositions and replies.
                                  20
                                       2
                                         Even if the Court were to consider it, Plaintiff’s reply offers no persuasive argument for
                                  21   the Court to reconsider its ruling. He asserts that the Court’s dismissal of his claims as
                                       untimely was error because California law holds that the statute of limitations issue is for
                                  22   the jury to determine. Dkt. No. 224 at 1. Plaintiff is simply mistaken because such a state
                                       law does not apply to section 1983 actions. Since section 1983 does not contain its own
                                  23   limitations period, the federal courts borrow the forum state’s statute of limitations for
                                       personal injury torts, nothing more. Plaintiff also asserts a new argument based on a recent
                                  24   7th Circuit case which may be persuasive but not controlling, and does not establish that
                                       the court committed clear error. Id. at 4-8. The remainder of his newly presented
                                  25   arguments do not satisfy Local Rule 7-9(b) because: (1) he fails to show that in the
                                       exercise of reasonable diligence he did not know of such new facts or law at the time of the
                                  26   order; (2) he does not allege the emergence of new material facts or a change of law; or (3)
                                       there was no manifest failure by the court to consider material facts that were presented.
                                  27   See Civil L.R. 7-9(b). Nor do his new arguments satisfy Rule 54(b) of the Federal Rules of
                                       Civil Procedure because: (1) he has not presented newly discovered evidence; (2) the court
                                  28
                                                                                     2
                                            Case 5:14-cv-00166-BLF Document 239 Filed 04/07/21 Page 3 of 11




                                   1           With respect to Plaintiff’s emergency motion to stop his deposition, the docket
                                   2   entry for this motion indicates “Response due by 12/14/2020. Replies due by 12/28/2020,”
                                   3   which are lengthier deadlines than prescribed under Local Rule 7-3. Dkt. No. 218.
                                   4   Accordingly, as far as Defendants were aware, they had until December 14, 2020, to file
                                   5   an opposition. Defendants filed their opposition on December 10, 2020. Dkt. No. 221.
                                   6   According to the docket entry, Plaintiff had until December 28, 2020, to file a reply.
                                   7   Plaintiff’s signature on the reply is dated December 23, 2020. Dkt. No. 225 at 11.
                                   8   Accordingly, the reply is timely. In the reply, Plaintiff repeats the same arguments as in
                                   9   his motion, and requests that counsel be limited in deposing him if not completely
                                  10   prohibited. Dkt. No. 225 at 1-2.
                                  11           Although the Court’s ruling on Plaintiff’s emergency motion may have been
                                  12   premature since the deadline for Plaintiff’s reply had not yet expired, the issue is now
Northern District of California
 United States District Court




                                  13   moot. Counsel was instructed to strictly limit questions to the issues in this case, Dkt. No.
                                  14   217 at 6, and Plaintiff complied with deposition on January 28, 2021, Dkt. No. 237-2.
                                  15   Accordingly, the Court need not revisit this motion.
                                  16   B.      Motion for Sanctions (Dkt. No. 225) and Motion to Produce (Dkt. No. 229)
                                  17           In one of his reply briefs, Plaintiff included in the caption a “Notice of Motion for
                                  18   Sanctions Against Defendants and Counsel Due to False and Misleading Alleged Facts in
                                  19   Declaration.” Dkt. No. 225 at 1. Plaintiff makes several allegations regarding the
                                  20   statements and conduct by defense counsel, Lucia Q. Li. Id. at 11. Defendants filed
                                  21   opposition to the motion for sanctions, asserting that it lacks merit and fails to comply with
                                  22   Federal Rule of Civil Procedure 11(c)(2), and therefore should be stricken. Dkt. No. 226
                                  23   at 1. Defendants also assert there has been no misrepresentation or misconduct by counsel
                                  24   Li with respect to her knowledge of Plaintiff’s “emergency motion.” Id. at 2. Defendants
                                  25

                                  26
                                       did not commit clear error nor was the initial decision manifestly unjust; and (3) there was
                                  27   no intervening change in controlling law. See Fed. R. Civ. P. 54(b); School Dist. No. 1J v.
                                       ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
                                  28
                                                                                      3
                                         Case 5:14-cv-00166-BLF Document 239 Filed 04/07/21 Page 4 of 11




                                   1   deny Plaintiff’s allegation that another member of the defense team was “abusive and tried
                                   2   to bully Plaintiff into submitting to the deposition,” stating that this is a conclusory remark
                                   3   without any facts in support. Id. Lastly, Defendants assert that the use of handcuffs during
                                   4   the proceedings, which Plaintiff opposes, was under the authority of prison staff and was
                                   5   nevertheless proper. Id.
                                   6          On January 21, 2021, Plaintiff filed a reply to Defendants’ opposition, asserting
                                   7   counsel Li continues to make false and misleading statements regarding his efforts to
                                   8   contact her and the behavior of co-counsel during the deposition. Dkt. No. 227 at 2. On
                                   9   the same day, Plaintiff separately filed a “Complaint Against Defense Counsel,” in which
                                  10   he complains that counsel Li should be sanctioned because she incorrectly described his
                                  11   reply under ECF No. 225 as “untimely.” Dkt. No. 228. At the same time, Plaintiff filed
                                  12   another motion for a court order directing counsel “to produce the partial [videotaped]
Northern District of California
 United States District Court




                                  13   deposition Panah submitted to at San Quentin State Prison on: 11/17/2020.” Dkt. No. 229.
                                  14   Plaintiff asserts that this “videotaped deposition impeaches counsel as making false and
                                  15   misleading representations to the Court” in an opposition she filed with the Court in which
                                  16   she “implicitly denied another member of deposition team was abusive and attempted to
                                  17   bully Panah into submitting to deposition.” Id. at 1.
                                  18          Defendants filed opposition to Plaintiff’s papers filed under Docket Nos. 225, 227,
                                  19   228, and 229. Dkt. No. 231. Defendants assert that Plaintiff filed these papers “to distract,
                                  20   delay, and harass his impending deposition after the Court ordered him to cooperate with
                                  21   his deposition before he filed those papers.” Id. at 2. Defendants request that Plaintiff be
                                  22   warned that continuing his behavior in filing baseless and defective requests that waste
                                  23   governmental resources could result in sanctions, including attorney’s fees. Id. at 1. With
                                  24   regard to Plaintiff’s motion for sanctions filed under Docket No. 225, Defendants assert
                                  25   that it is defective because it was not separately noticed and is baseless, and that they
                                  26   informed Plaintiff of this deficiency in their previous opposition filed under Docket No.
                                  27   226. Id. at 3-4, citing Fed. R. Civ. P. 11(c)(2); Local Rule 7-8. Defendants also deny that
                                  28
                                                                                      4
                                         Case 5:14-cv-00166-BLF Document 239 Filed 04/07/21 Page 5 of 11




                                   1   a recording of the November 17, 2020 deposition, which was suspended, would support
                                   2   Plaintiff’s request for sanctions. Id. at 4. Defendants assert this is pure speculation by
                                   3   Plaintiff and does not excuse his failure to come forward with evidence that specifically
                                   4   demonstrates fraud on the court. Id. Lastly, Defendants assert that their characterization
                                   5   of Plaintiff’s reply as “untimely” is not false since the timeline of filings shows that he
                                   6   mailed the reply after the Court had already issued its order and is therefore not a basis for
                                   7   sanctions. Id. at 5.
                                   8          Plaintiff filed a reply asserting that Defendants’ opposition should be stricken as
                                   9   untimely because it was filed beyond the 14-day limitation to file an opposition under
                                  10   Local Rule 7-3(a). Dkt. No. 236. He repeats his assertions that counsel continues to
                                  11   mislead the Court with her attacks on his filings and that his filings are not untimely. Id. at
                                  12   3-5. Lastly, he asserts that he is entitled to a copy of his deposition transcript, and that
Northern District of California
 United States District Court




                                  13   such a request made by a similarly situated plaintiff was granted by another judge within
                                  14   this district in a separate case. Id. at 8.
                                  15          The Court has already discussed the issue of the timeliness of Plaintiff’s reply filed
                                  16   under Docket No. 225. See supra at 2-3. Because there was a discrepancy between the
                                  17   docket entry deadlines and the timeline set forth under the Local Rules, it cannot be said
                                  18   that there were any misrepresentations by Defendants’ counsel in this regard or the
                                  19   timeliness of Defendants’ filings. Id. Furthermore, the docket entry for Plaintiff’s motion
                                  20   to produce also indicates that a response was due by February 18, 2021, and a reply by
                                  21   March 4, 2021. Dkt. No. 229. Accordingly, it cannot be said that Defendants’ opposition
                                  22   was untimely and should be stricken when it was filed in accordance with the deadlines set
                                  23   forth on the docket, which is also what renders Plaintiff’s reply as timely filed.
                                  24   Accordingly, it is unnecessary to discuss the additional arguments presented in Plaintiff’s
                                  25   additional briefs, Dkt. Nos. 227, 228, as the Court considers this issue resolved.
                                  26          Both Rule 11(c)(2) and Local Rule 7-8(a) provide that a motion for sanctions must
                                  27   be separately filed. Fed. R. Civ. P. 11(c)(2); Local Rule 7-8. Plaintiff’s motion for
                                  28
                                                                                      5
                                           Case 5:14-cv-00166-BLF Document 239 Filed 04/07/21 Page 6 of 11




                                   1   sanctions was intermingled with his reply brief and other objections. Dkt. No. 225.
                                   2   Accordingly, the Court finds that on this basis alone Plaintiff’s motion for sanctions should
                                   3   be denied. However, even if it were not defective, the Court also finds the motion is
                                   4   without merit because there is no clear evidence of misconduct by counsel Li. Plaintiff’s
                                   5   characterization of counsel’s arguments as “misleading” and “false” statements of facts is
                                   6   simply not true. As counsel points out, there is no dispute that Plaintiff objected to his
                                   7   deposition, there was no Court order prohibiting his deposition, and Plaintiff did not
                                   8   cooperate at the first deposition. Dkt. No. 231 at 4. These assertions are correct, and the
                                   9   Court finds no evidence that counsel has thus far made any misrepresentations or acted in
                                  10   bad faith to warrant sanctions. With respect to the actions by “co-counsel William C.
                                  11   Kwong”3 Plaintiff alleges that Mr. Kwong “bullied and intimidated” him at the November
                                  12   17, 2020 deposition. Dkt. No. 227 at 3. However, this conclusory description is not
Northern District of California
 United States District Court




                                  13   sufficient for the Court to determine whether the conduct was inappropriate. Accordingly,
                                  14   the Court cannot make any findings on such a bare allegation. With respect to Counsel
                                  15   Li’s actions, it is unclear whether she was attempting to cover-up Mr. Kwong’s actions or
                                  16   simply disagreed with Plaintiff’s characterization of it. Accordingly, it cannot be said that
                                  17   she has intentionally misled the Court or made false statements. The motion for sanctions
                                  18   under Docket No. 225 is therefore DENIED as defective and as without merit.
                                  19          With regards to the motion to produce the videotape and copy of the transcript of
                                  20   the November 17, 2020 deposition, the motion is DENIED as unnecessary for the reason
                                  21   discussed above. Dkt. No. 229. Furthermore, the fact that a similar request for free copies
                                  22   of a transcript was granted by a different judge to a different plaintiff in a different case is
                                  23   simply not relevant. Plaintiff’s in forma pauperis status in this matter only entitles him to
                                  24   proceed without full prepayment of the filing fee and does not entitle him to free copies of
                                  25

                                  26
                                       3
                                        Defendants’ counsel identifies Mr. Kwong as the Supervising Deputy Attorney General
                                  27   who was in attendance to observe and assist with the deposition on behalf of Defendants
                                       on November 17, 2020. Dkt. No. 221 at 6.
                                  28
                                                                                       6
                                         Case 5:14-cv-00166-BLF Document 239 Filed 04/07/21 Page 7 of 11




                                   1   court documents, including the deposition transcript. Even so, the Court reminds Plaintiff
                                   2   that he was already granted extensive copies of his own filings in this matter at no cost,
                                   3   based on his assertion that he needed replacement copies to respond to Defendants’
                                   4   discovery requests. Dkt. No. 153. But with respect to the deposition transcripts, he must
                                   5   make a formal request from the officer who transcribed the deposition upon the payment of
                                   6   a reasonable charge. Fed. R. Civ. P. 30(f)(3). He must also make the same request to
                                   7   obtain a copy of the transcript of the January 28, 2021 deposition. The Court notes,
                                   8   however, that Plaintiff should have received a copy of relevant portions from his
                                   9   deposition as part of Defendants’ summary judgment motion. Dkt. No. 237-2.
                                  10   C.     Motion to Compel (Dkt. No. 230)
                                  11          Plaintiff has filed a motion to compel Defendants to produce “any and all of
                                  12   Panah’s own statements in the possession of any named Defendants; and or any CDCR
Northern District of California
 United States District Court




                                  13   Employee; and or their counsel, to include the [CDCR][,] to include the SQSP
                                  14   Investigative Services Unit and or any Office of internal Affairs and or records files[,]
                                  15   particularly all handwritten notes of interviews and or interrogations; and all video and or
                                  16   audio recordings, however stored or memorialized, which preserves anything Panah said
                                  17   about being bullied and or abused by CDCR Staff and or inmates for staff, etc.” Dkt. No.
                                  18   230 at 1. Plaintiff asserts that he requested these described records, but that Defendants
                                  19   refused the demands pursuant to FRCP 26(b)(1). Id. He asserts that he is entitled to his
                                  20   own statements and that such statements are nonprivileged. Id.
                                  21          Defendants filed opposition, asserting that Plaintiff has not met and conferred with
                                  22   them before seeking court intervention. Dkt. No. 232. Defendants assert that in November
                                  23   2018, Plaintiff served them with a discovery request, to which they timely responded on
                                  24   February 22, 2019. Id. at 1-2, citing Dkt. Nos. 165, 165-2. Their responses consisted of
                                  25   the following: 16 pages of written discovery responses; 21 pages of affidavits from two
                                  26   declarants supporting the assertion of the official-information privilege; 3 pages of
                                  27   affidavit explaining Plaintiff’s access to mental-health records; 4 pages of privilege log;
                                  28
                                                                                     7
                                         Case 5:14-cv-00166-BLF Document 239 Filed 04/07/21 Page 8 of 11




                                   1   2563 pages of records constituting Plaintiff’s central file from 1994 to December 2018;
                                   2   685 pages of records constituting Plaintiff’s medical record from 2012 to March 2017; and
                                   3   62 pages of records relating to the February 4, 2012 incident. Id. Thereafter, Plaintiff did
                                   4   not meet or confer with Defendants to resolve any discovery dispute. Id. at 2. Then on
                                   5   January 8, 2020, Plaintiff filed a motion to compel discovery and review his filings under
                                   6   Dkt. Nos. 122-124 and 138-140, in which he accuses Defendants and counsel of
                                   7   submitting “perjurious declarations and documents.” Dkt. No. 158. The Court stayed
                                   8   briefing on Plaintiff’s motion to compel at Defendants’ request, pending resolution of their
                                   9   motion for terminating sanctions and motion to dismiss. Dkt. No. 168. Defendants assert
                                  10   that Plaintiff is now renewing his motion to compel the same discovery at issue in his prior
                                  11   motion. Dkt. No. 230.
                                  12          Defendants assert the motion should be denied because Plaintiff did not meet and
Northern District of California
 United States District Court




                                  13   confer with them in good faith before seeking court intervention, and he failed to include a
                                  14   certification attesting to any meet-and-confer efforts. Dkt. No. 232 at 3. With respect to
                                  15   the discovery requests, Defendants state that Plaintiff’s past recorded or written statements
                                  16   will be made available for inspection at a mutually convenient time. Id. Plaintiff also
                                  17   seeks documents that he requested from the CDCR through a 602 inmate grievance form
                                  18   on February 19, 2012, which Defendants asserts is now being improperly directed at them.
                                  19   Id. at 4. Defendants also assert that Plaintiff’s discovery requests far exceed the
                                  20   appropriate scope of discovery under the Federal Rules and go beyond what is relevant and
                                  21   proportionate to the needs of the case. Id. at 5. For example, his requests include
                                  22   information from another inmate’s central file and medical information, administrative or
                                  23   personnel records, and investigations into the incident by various agencies. Id.
                                  24   Defendants also assert that some of the information sought is privileged as official-
                                  25   information, and that Plaintiff’s objections consist only of self-serving opinions,
                                  26   arguments, or conclusory remarks. Id. at 5-6. Lastly, Defendants assert that Plaintiff’s
                                  27   request for production of discovery includes results of investigations by other agencies,
                                  28
                                                                                     8
                                         Case 5:14-cv-00166-BLF Document 239 Filed 04/07/21 Page 9 of 11




                                   1   e.g., the Inspector General, Marin County Grant Jury, the Marin County Sheriff, and the
                                   2   Marin County District Attorney. Id. at 6. Defendants assert that they cannot produce
                                   3   documents outside their possession, custody, or control. Id.
                                   4          Plaintiff filed a reply, again objecting to Defendants’ opposition as being untimely.
                                   5   Dkt. No. 233. However, Defendants filed the opposition within the deadline indicated on
                                   6   the docket entry for Plaintiff’s motion, which shows that a response was due by February
                                   7   18, 2021, the date when Defendants filed their opposition. Dkt. No. 230, 232. In the
                                   8   reply, Plaintiff admits that he did not meet and confer before seeking court intervention
                                   9   and claims he did not because defense counsel refused to do so, and that “she filed
                                  10   documents saying she would not meet/confer because Plaintiff pled that she had lied.”
                                  11   Dkt. No. 233 at 2. Plaintiff then argues against each objection raised by Defendants in
                                  12   their opposition. Id. at 2-7.
Northern District of California
 United States District Court




                                  13          Rule 37(a)(1) requires a party seeking to compel further responses to discovery to
                                  14   certify that he has previously “in good faith conferred or attempted to confer with the
                                  15   person or party failing to make disclosure or discovery in an effort to obtain it without
                                  16   court action.” Fed. R. Civ. Proc. 37(a)(1). Under the Local Rules, the parties are required
                                  17   to attempt to resolve “all disputed issues” in good faith before this Court will even
                                  18   entertain a motion to compel. Civil L.R. 37-1(a); Civil L.R. 1-5(n). Plaintiff admits that
                                  19   he did not even attempt to meet and confer with defense counsel because she indicated that
                                  20   she would not. However, Defendants’ counsel indicates in opposition that she is willing to
                                  21   come to agreeable terms for Plaintiff to examine some of the records that he seeks. See
                                  22   supra at 8. Accordingly, Plaintiff must at least make a good faith effort to meet and
                                  23   confer. If his efforts are unsuccessful, then Plaintiff may renew his motion to compel and
                                  24   certify to the Court that he has attempted to comply with the meet and confer requirement
                                  25   and describe counsel’s failure to comply. Since it is undisputed that the parties have not
                                  26   met and conferred regarding discovery disputes, the motion to compel is DENIED as
                                  27   premature. Dkt. No. 230. Attempts to resolve discovery disputes shall commence no later
                                  28
                                                                                     9
                                        Case 5:14-cv-00166-BLF Document 239 Filed 04/07/21 Page 10 of 11




                                   1   than two weeks from the date of this order as explained below. See infra at 11.
                                   2   D.     Briefing Schedule
                                   3          Defendants’ summary judgment was filed on March 29, 2021. Dkt. No. 237. The
                                   4   Court’s briefing schedule directed Plaintiff to file an opposition no later than twenty-eight
                                   5   days from the date Defendants’ motion is filed. Dkt. No. 206 at 32. Accordingly,
                                   6   Plaintiff’s opposition is currently due by April 26, 2021. However, in light of pending
                                   7   discovery disputes, the Court will sua sponte grant Plaintiff an extension of time to file his
                                   8   opposition as set forth below.
                                   9

                                  10                                         CONCLUSION
                                  11          For the reasons discussed above, the Court orders as follows:
                                  12          1.      Plaintiff’s motion for sanctions is DENIED as defective and without merit.
Northern District of California
 United States District Court




                                  13   Dkt. No. 225. Plaintiff’s motion to produce a videotape of the partial deposition on
                                  14   November 17, 2020, and a copy of the transcript(s) is DENIED. Dkt. No. 229. Plaintiff
                                  15   must obtain a copy under Fed. R. Civ. P. 30(f)(3). Plaintiff’s motion for the Court to rule
                                  16   on his filings is GRANTED by this order. Dkt. No. 234.
                                  17          2.      Plaintiff’s motion to compel discovery is DENIED as premature. Dkt. No.
                                  18   230. Plaintiff must initiate meet and confer efforts within two (2) weeks from the date of
                                  19   this order, and any subsequent motion to compel must be filed within two (2) weeks after
                                  20   the additional documents were to be produced.
                                  21          3.      In light of pending discovery disputes, the Court sua sponte grants Plaintiff
                                  22   an extension of time until June 21, 2021, which is an additional eight weeks, to file his
                                  23   opposition. Defendants shall file a reply brief no later than fourteen (14) days after
                                  24   Plaintiff’s opposition is filed.
                                  25          4.      All other provisions in the Court’s Order of Service, Dkt. No. 69, shall
                                  26   remain in effect.
                                  27          This order terminates Docket Nos. 225, 229, 230, and 234.
                                  28
                                                                                     10
                                         Case 5:14-cv-00166-BLF Document 239 Filed 04/07/21 Page 11 of 11




                                   1             IT IS SO ORDERED.
                                   2   Dated: ___April 7, 2021__________                                        ________________________
                                   3                                                                            BETH LABSON FREEMAN
                                                                                                                United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying M. for Sanctions/Produce/Compel; Grant M. for Ruling; Grant EOT to file Opp.
                                       PRO-SE\BLF\CR.14\00166Panah_motions.eot-opp
                                  26

                                  27

                                  28
                                                                                                          11
